Citation Nr: 0008302	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  93-26 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the right wrist, currently 
evaluated as 30 percent disabling.

2. Entitlement to an increased disability evaluation for 
epididymitis, right, currently evaluated as 10 percent 
disabling.

3. Entitlement to an increased (compensable) disability 
evaluation for ancylostomiasis.

4. Entitlement to service connection for an acquired 
psychiatric disorder to include post traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from December 1950 to 
December 1952 and from November 1954 to November 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in March 1997, by the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD is the subject 
of the remand immediately following this decision.  



FINDINGS OF FACT

1. The appellant's residuals of a gunshot wound to the right 
wrist are manifested by complaints of recurring pain, a 
sensation of an electric current in the right hand and 
wrist and weakness of his handgrip and is productive of 
incomplete right median nerve paralysis.

2. The appellant's epididymitis, right, is manifested by 
complaints of testicular pain and is not productive of 
symptoms analogous to a chronic urinary tract infection 
requiring long term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management 
nor has complete atrophy of both testes been shown.

3. The appellant's ancylostomiasis is manifested by history 
only with no evidence of recurrence or residual 
disability.



CONCLUSIONS OF LAW

1. The schedular criteria for a disability evaluation in 
excess of 30 percent for residuals of a gunshot wound to 
the right wrist are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic 
Code 8515 (1999).

2. The schedular criteria for a disability evaluation in 
excess of 10 percent for epididymitis, right, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.20, Diagnostic Codes 7599-7524 (1999).

3. The schedular criteria for a compensable disability 
evaluation for ancylostomiasis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, Diagnostic Codes 7399-7324 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims for 
increased disability evaluations are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Specifically, his 
assertions regarding an increase in their severity is deemed 
sufficient to render these claims plausible.  See e.g. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Affairs (the 
Court), formerly the United States Court of Veterans Appeals.  
See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Pursuant to 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.

In June 1996, the appellant submitted a statement asserting 
that his wrist, epididymitis and ancylostomiasis had 
increased in severity and that he desired an evaluation.

In February 1997, VA gastrointestinal, neurological and 
genitourinary examinations were conducted.  On 
gastrointestinal examination it was noted that the appellant 
had a history of ancylostomiasis.  He reported that he had 
previously suffered from intestinal parasites and was treated 
with medication.  He noted that he had not had a recurrence 
of the parasites since that time.  On physical examination 
the abdomen was soft with no evidence of hepatosplenomegaly 
or visceromegaly.  The appellant indicated that he had not 
experienced any weight change and there was no evidence of 
anemia, malnutrition, nausea or constipation.  He did report 
complaints of occasional diarrhea.  His stools were examined 
for ova and parasites and were found to be normal.  The 
diagnosis was ancylostomiasis, 1958 from Korea, apparently 
treated in Colorado with no recurrence.

On neurological examination the appellant reported complaints 
of recurring pain in the right wrist with a constant 
sensation of an electric current on the right hand and wrist.  
He further reported complaints of weakness in his handgrip.  
On physical examination there was atrophy of the right thenar 
area with trophic disturbances and pain to palpation and 
positive Tinel's sign.  There was weakness in the right 
handgrip measured as 3.5/5, weak opposition of the right 
thumb measured 3/5 and weakness of the right wrist flexion 
and extension graded as 3.5/5.  The right hand and wrist 
demonstrated full range of motion; however, there was 
diminished sensation to pinprick over the right median nerve 
distribution.  Deep tendon reflexes were symmetric.  The 
examiner noted that the muscle atrophy was considered to be a 
direct effect of the nerve damage.  The diagnosis was 
residuals of gunshot wound to the right wrist with incomplete 
right median nerve paralysis.

On genitourinary examination, the appellant reported 
complaints of pain in both testicles.  It was noted that he 
had a history of right epididymitis and a hydrocele.  On 
physical examination the testes were normal in size and 
consistency.  The epididymis was tender and enlarged on the 
left side.  Examination of the left epididymal head revealed 
a spermatocele.  A testicular sonogram was conducted and the 
testes and epididymis were normal.  The diagnosis was chronic 
testicular pain and left spermatocele.

Ancylostomiasis

The appellant's service-connected ancylostomiasis is 
currently rated as analogous to distomiasis at the 
noncompensable level pursuant to Diagnostic Code 7324.  To 
establish entitlement to a 10 percent evaluation there must 
be evidence of moderate symptoms.  Where there are severe 
symptoms, a 30 percent disability evaluation is warranted.  

After review of the evidence of record and in particular the 
findings noted on VA gastrointestinal examination in February 
1997, the Board concludes that entitlement to a compensable 
disability evaluation is not warranted.  As noted above, 
there have been no recurrences of the service-connected 
ancylostomiasis and there is no competent evidence of record 
of any residual gastrointestinal disability attributable to 
this disorder.  In the absence of any identifiable functional 
impairment, entitlement to a compensable disability 
evaluation is not established.

Residuals of a Gunshot Wound to the Right Wrist

The appellant's right wrist disability is currently evaluated 
pursuant to Diagnostic Code 8515 which provides for 
evaluation of paralysis of the median nerve.  Where there is 
complete paralysis of the median nerve manifested by 
inclination of the hand to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
effective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to the palm; flexion of wrist weakened; pain 
with trophic disturbances warrant a 70 percent evaluation on 
the major side and a 60 percent on the minor side.  Severe 
incomplete paralysis warrants a 50 percent evaluation on the 
major side and a 40 percent evaluation on the minor side and 
moderate incomplete paralysis warrants a 30 percent 
evaluation on the major side and a 20 percent evaluation on 
the minor side.

After review of the evidence of record, the Board concludes 
that entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the right wrist is not 
warranted.  In reaching this conclusion, the Board places 
particular emphasis upon the findings noted on VA 
neurological examination in February 1997, as summarized 
above.  While the presence of weakness was noted and graded 
as approximately 3.5 out of 5, the majority of the 
appellant's manifestations attributable to the service-
connected disability involved sensory impairment including 
complaints of recurring pain and a constant electric-like 
sensation.  Furthermore, the appellant demonstrated full 
range of motion of the right wrist and hand and his deep 
tendon reflexes were symmetrical.  In the absence of any 
additional findings of severe functional impairment of the 
right wrist and/or hand, the Board believes that these 
symptoms are adequately contemplated by the currently 
assigned 30 percent evaluation.  Accordingly, entitlement to 
an increased disability evaluation for residuals of a gunshot 
wound to the right wrist has not been shown.

Right Epididymitis 

The appellant's right epididymitis is currently evaluated as 
10 percent disabling and has been evaluated as analogous to 
atrophy of one testicle.  However, after review of all other 
potentially applicable Diagnostic Codes, the Board believes 
that the appellant's genitourinary disorder is more 
appropriately evaluated under Code 7525 for epididymo-
orchitis which is to be rated as a urinary tract infection.  
Pursuant to 38 C.F.R. § 4.115(a) et. al., where the condition 
requires long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management, a 10 
percent evaluation is warranted.  Where there are symptoms 
analogous to recurrent symptomatic infections requiring 
drainage/frequent hospitalizations (greater than two 
times/year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.

After review of the evidence of record, the Board concludes 
that entitlement to an increased disability evaluation for 
right epididymitis is not warranted.  Although the appellant 
has reported complaints of pain in his testicles, the 
objective evidence of record fails to demonstrate the 
presence of any current abnormality of the right epididymis.  
In fact, on VA genitourinary examination in February 1997, 
after physical examination and a testicular sonogram, the 
right epididymis was considered to be normal.  Accordingly, 
in the absence of any additional evidence of functional 
impairment attributable to the service-connected right 
epididymitis, entitlement to an increased disability 
evaluation is not warranted.


ORDER

A compensable disability evaluation for ancylostomiasis is 
denied.

A disability evaluation in excess of 30 percent for residuals 
of a gunshot wound to the right wrist is denied.

A disability evaluation in excess of 10 percent for right 
epididymitis is denied.


REMAND

After careful review of the record, the Board notes that 
there is some confusion surrounding the adjudication of the 
claim for entitlement to service connection for an acquired 
psychiatric disorder.  It would appear from documentation 
within the record that the appellant perfected an appeal for 
this issue in 1995.  However, in correspondence received at 
the RO in August 1995, the appellant indicated that he was 
being treated at a private facility.  Subsequently, in 
November 1995, a certificate of treatment from the private 
provider was received into the record.  In July 1996, a 
second certificate of treatment was submitted, apparently in 
support of the appellant's claim.  No action was taken by the 
RO with regard to these treatment reports and in November 
1999, it was noted that the appellant was to be contacted to 
clarify the issue of entitlement to service connection for 
PTSD.  In December 1999, the appellant submitted a third 
certificate of treatment.  There is no indication within the 
record that the RO has taken any action regarding the 
appellant's submission of these reports or to clarify the 
nature of the pending claim.  It would appear that the issues 
as listed on the title page of this decision were developed, 
adjudicated and certified for appeal in the midst of the 
adjudication of the claim for service connection for an 
acquired psychiatric disorder.  Unfortunately, it appears 
that all action on the claim for service connection stopped 
while the claims for increased disability evaluations were 
adjudicated.  Once the increased disability claims were 
completed there is no indication that adjudication of the 
claim for service connection was resumed.  Given these 
circumstances, and in light of the fact that additional 
evidence has been submitted into the record for which there 
is no waiver of RO consideration, 38 C.F.R. § 1304, this 
issue must be returned to the RO for additional development.

Accordingly, in an effort to ensure due process in this 
matter, this case is REMANDED to the RO for the following 
action:

1. The RO must readjudicate the 
appellant's claim for an acquired 
psychiatric disorder taking into 
consideration all evidence submitted 
in support of that claim including the 
certificates of treatment submitted in 
November 1995, July 1996, and November 
1999.  If any benefit, for which a 
notice of disagreement has been filed 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
in which to respond.  Thereafter, and 
in accordance with the current 
appellate procedures, the claims 
folder should be returned to the Board 
for completion of appellate review.  

2. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented. Stegall v. West, 11 Vet. 
App. 268 (1998).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

